DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claims 1-13 are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
In line 16 the meaning of “operation mode” is not clear.  

The office interprets this limitation per par. 8 of the published application, which teaches that the system can simultaneously provide heating and cooling using a single outdoor unit.  Thus, the office interprets the plain language of the claim to mean that each individual heat exchanger of the plurality of heat exchangers is examined to see if it is operating in an “evaporator mode” or a “condenser mode”, and that the system may find that some of them are operating in the “evaporator mode” and that some of them in are operating in the “condenser mode” at any given time.
However, par. 9 and 10 teaches that operation mode can mean “exclusive operation” where the entirety of the heat exchangers provide cooling, or alternatively heating, and “simultaneous operation”, where some of the heat exchangers are providing cooling, while at the same time others of the heat exchangers are providing heating.  
It is not clear if par 8, or pars. 9 and 10 should be used to interpret the claim limitation “operation mode”, but in the absence of clarifying amendments, the office will rely the plain language of the claim and interpret the limitation according to par. 8.            
Claim 2 recites, “balance loads applied to the plurality of heat exchangers connected to the indoor unit at an initial operation of any one of the plurality of indoor units.”  There is a lack of antecedent basis for the “indoor unit”. 
Claim 3 (depending from claims 2) recites, “wherein the controller is configured to determine the matching connections to distribute a load corresponding to a capacity 
For example, if one indoor unit is already operating in heating mode and its load is distributed across the plurality of heat exchangers, and then another indoor unit is brought online in cooling mode, will the cooling load also be sent to the heat exchangers supporting the heating load?    
Further, while it is apparent how an actual load experienced by the indoor unit can be determined and distributed to the heat exchangers, how is “a load corresponding to a capacity of the indoor unit” mean?  How is the capacity different from the load? 
Claim 6, recites, “perform a switchover operation in which the operation mode is changed based on a change event of operating indoor units that are connected to each of the plurality of heat exchangers”.
	The meaning of “the operation mode” is indefinite (see 112 rejection of claim 1). In claim 1, “an operation mode” is determined for each of the plurality of heat exchangers, and may be either a condenser mode or an evaporator mode.  It is not clear which one of the plurality of heat exchangers is being addressed in claim 6, by the phrase “the operation mode” 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
Allowable Subject matter
Claim(s) 4, 5, 8 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest their claimed features, in an obvious combination with the limitations of their parent claims.  However, these claims cannot be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0260387 to Takenaka. (an annotated version of  Takenaka Fig. 11 is attached below)
Regarding claim 1, Takenaka  teaches, an air conditioning apparatus comprising:
an outdoor unit (A) configured to circulate refrigerant (par. 30), the outdoor unit comprising a high pressure gas pipe (22, Fig. 11), a low pressure gas pipe (7) and a liquid line (6);
a plurality of indoor units (C, D, E) configured to circulate water (par. 30); 
a plurality of heat exchangers (9a, 9b), each of the plurality of heat exchangers being configured to perform heat exchange between the outdoor unit and the plurality of indoor units;
a high pressure guide pipe (piping through 11a and 11b) that connects the high pressure gas pipe (22) to each of the plurality of heat exchangers (9a, 9b);
a low pressure guide pipe that extends from the low pressure gas pipe to the high pressure guide pipe; (piping through 11d, 11c)
a liquid guide pipe (see annotated Fig. 11 below) that extends from the liquid line to each of the plurality of heat exchangers; and
a controller configured to: (control means 50, par. 37).
Takenaka does not expressly teach,

circulate the water through an indoor unit among the plurality of indoor units according to the matching connections.
However, Takenaka does teach, that the indoor units can perform heating and cooling, and that some of the units may be providing cooling while other are providing heating. (par. 2, par. 10).  Further, par. 115 teaches that when heating is desired, a condensing temperature of about 40-50 C is needed (in heat exchanger 9a or 9b), while when cooling is desired, the evaporation temperature needs to be about 10 C (in heat exchanger 9a or 9b). 
Thus, an indoor unit performing cooling must be attached to a heat exchanger (one of 9a or 9b) in evaporator mode, while an indoor unit performing heating must be attached to a heat exchanger (the other of 9a and 9b) in condenser mode.     
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Takenaka, in order to have the controller (50), to determine the operation modes of the indoor units (heating or cooling), and match them to the correct heat exchanger (9a or 9b, functioning as either an evaporator or condenser), so that water of the correct temperature can be sent to the indoor units.       
	


    PNG
    media_image1.png
    900
    767
    media_image1.png
    Greyscale



Regarding claim 2, Takenaka teaches the air conditioning apparatus of claim 1, but does not expressly teach, 
wherein the controller is configured to determine the matching connections to balance loads applied to the plurality of heat exchangers connected to the indoor unit at an initial operation of any one of the plurality of indoor units.
However, it would be obvious to perform the operation this way in at least some operating circumstances.  For example, if one of the plurality of heat exchangers is operating at or near capacity, and then another indoor unit is made active, then another heat exchanger, that is either not operating or operating at a lower capacity would need to be matched to the newly active indoor unit.  In other words some type of balancing is required in order to prevent overloading any of the plurality of heat exchangers.
Additionally, at the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include this limitation in the operation of Takenaka, because Applicant has not disclosed that this limitation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with this limitation, because in each case the system is matching an intermediate heat exchanger to an indoor unit, in order to provide water of a given temperature needed at the indoor unit based on current operating needs.
	Therefore, it would have been an obvious matter of design choice to modify Takanaka to obtain the invention as specified in claim 2.


 
Regarding claim 3, Takenaka teaches the air conditioning apparatus of claim 2, but does not teach, 
wherein the controller is configured to determine the matching connections to distribute a load corresponding to a capacity of the indoor unit to the plurality of heat exchangers at the initial operation.
	The meaning of this claim is not clear, as described in the 112 rejections.
	However, Takenaka distributes loads at the indoor units to the heat exchangers as already discussed in the rejections of the preceding claims.  

Regarding claim 9, Takenaka teaches the air conditioning apparatus of claim 1, wherein the controller is configured to select the operation mode among the evaporator mode and the condenser mode according to an operation mode of one or more operating indoor units connected to the plurality of heat exchangers.
This operation naturally follows those recited in claim 1, i.e., the heat exchangers have to operate in either a condenser or evaporator mode according the cooling or heating demands placed on the indoor units, so that the indoor units can satisfy the demand. 

Regarding claim 10, Takenaka as modified teaches the air conditioning apparatus of claim 1, further comprising:
an outflow pipe (see annotated Figure 11) that extends from at least one of the plurality of heat exchangers (9b) to an entrance of at least one of the plurality of indoor units (5d), the outflow pipe being configured to circulate the water;

a pump (18b) installed in the outflow pipe, 
an on/off valve (19g, 19d) installed at the outflow pipe and configured to control flow of water into each of the plurality of indoor units; and
a flow path guide valve installed at the inflow pipe and configured to control flow of water discharged from each of the plurality of indoor units. (any of 19m, 19j, and 29d).
Takenaka does not teach, the pump (18b) is installed at the inflow pipe and configured to apply pressure to the water in a direction to the at least one of the plurality of heat exchangers.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Takanaka to include this limitation because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.
In the present case, relocating the pump in Tanaka to claimed position will still provide the desired flow direction, and it could be advantageous to relocate the pump to the claimed position if, for example, in an end use design of Tanaka’s disclosure there is not enough room for the pump to be located as shown in Tanaka Fig. 11.    

Regarding claim 11, Takenaka teaches the air conditioning apparatus of claim 10, wherein the controller is configured to set a flow direction of the water based on opening and closing each of the on/off valve and the flow path guide valve.
In Fig. 11D of Takenaka, the water received at the indoor units (5c, 5D, 5e), will come from either or both of the heat exchangers (9a and 9b).  The water flow direction from the heat exchangers to the indoor units is changed by opening and closing the valves (19d, 19g, 19j and 19m), to allocate the water flow to the correct indoor unit.   

Regarding claim 12, Takenaka teaches the air conditioning apparatus of claim 1, further comprising:
a high pressure valve (11a, 11b) installed at the high pressure guide pipe (22);
a low pressure valve (11d, 11c) installed at the low pressure guide pipe (7); 
a flow valve (10a, 10b) installed at the liquid guide pipe (6).

Regarding claim 13, Takenaka teaches the air conditioning apparatus of claim 12, wherein the controller is configured to set a flow direction of the refrigerant based on opening and closing each of the high pressure valve (11a, 11b), the low pressure valve, (11d, 11c) and the flow valve (10).
In Fig. 11D of Takenaka, the water received at and leaving the plurality of heat exchangers (9b, 9a) is controlled by these valves, the valves control the flow direction to determine which of the high pressure, low pressure, and liquid lines are providng  water to or receiving water from the plurality of heat exchangers.   

Claims 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0260387 to Takenaka in view of US 2016/0245570 to Han. 
Regarding claim 6, Takenaka teaches the air conditioning apparatus of claim 2, but does not expressly teach, 
wherein the controller is configured to:
after the initial operation, perform a switchover operation in which the operation mode is changed based on a change event of operating indoor units that are connected to each of the plurality of heat exchangers; and
in the switchover operation, count a number of the operating indoor units among the plurality of indoor units.
	However, in at least some operating conditions, Takenaka will change the operating mode of one of the heat exchangers when a “change event” at the indoor units occurs.  For example, if a given heat exchanger is operating as a condenser to provide heating to a first indoor unit, and that first indoor unit is taken off line, and then subsequently a second indoor unit comes online to provide cooling, and is attached to the given heat exchanger, then the given heat exchanger must change to evaporator mode to provide cooling.  
	Further, Han teaches that a compressor speed is controlled according to a determined number of operating indoor units (par. 109).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Takenaka, in view of Han, in order to determine the number of operating indoor units so that operating requirements of the system based on the number of operating units can be adjusted.     
Regarding claim 7, Takenaka as modified teaches the air conditioning apparatus of claim 6, wherein the change event of the operating indoor units comprises:
turning off one or more of the operating indoor units, or
turning on, among the plurality of indoor units, an indoor unit that was in an OFF state.
(this is the example discussed in the rejection of claim 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763